Opinions of the United
1999 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-25-1999

Powell et.al v. Ridge, et. al.
Precedential or Non-Precedential:

Docket 98-2096




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1999

Recommended Citation
"Powell et.al v. Ridge, et. al." (1999). 1999 Decisions. Paper 236.
http://digitalcommons.law.villanova.edu/thirdcircuit_1999/236


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1999 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed August 25, 1999

UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

No. 98-2096

DAVID POWELL; SHELEAN PARKS; PATRICE EVERAGE; JULIA A. DAVIS; YVETTE
BLAND;
GERALDINE NEWTON; MARIA M. RIVERA; MARY E. MILLER; GREGORY LUZAK;
CATHERINE
LUZAK; FU-ZHEN XIE; THE BLACK CLERGY OF PHILADELPHIA AND VICINITY;
PHILADELPHIA
BRANCH NAACP; ASPIRA, INC. OF PENNSYLVANIA; PARENTS UNION FOR PUBLIC
SCHOOLS;
CITIZENS COMMITTEE ON PUBLIC EDUCATION IN PHILADELPHIA; PARENTS UNITED FOR
BETTER SCHOOLS; DAVID W. HORNBECK, SUPERINTENDENT, The School District of
Philadelphia;
FLOYD W. ALSTON, PRESIDENT, Board of Education of the School District of
Philadelphia; BOARD OF
EDUCATION OF THE SCHOOL DISTRICT OF PHILADELPHIA; THE SCHOOL DISTRICT OF
PHILADELPHIA; EDWARD G. RENDELL, MAYOR, City of Philadelphia; CITY OF
PHILADELPHIA

PHILADELPHIA FEDERATION OF TEACHERS LOCAL 3; TED KIRSCH, PRESIDENT,
GUARDIAN AD
LITEM, Intervenors in D.C.

v.

THOMAS J. RIDGE, Governor of the Commonwealth of Pennsylvania; JAMES P.
GALLAGHER,
CHAIRPERSON, Commonwealth of Pennsylvania State Board of Education; EUGENE
W. HICKOK,
SECRETARY OF EDUCATION; BARBARA HAFER, TREASURER

MATTHEW J. RYAN; ROBERT C. JUBELIRER; JESS M. STAIRS; JAMES J. RHOADES,
Intervenors in
D.C.

DAVID POWELL; SHELEAN PARKS; PATRICE EVERAGE; JULIA A. DAVIS; YVETTE
BLAND;
GERALDINE NEWTON; MARIA M. RIVERA; MARY E. MILLER; GREGORY LUZAK;
CATHERINE
LUZAK; FU-ZHEN XIE; THE BLACK CLERGY OF PHILADELPHIA AND VICINITY;
PHILADELPHIA
BRANCH NAACP; ASPIRA, INC. OF PENNSYLVANIA; PARENTS UNION FOR PUBLIC
SCHOOLS;
CITIZENS COMMITTEE ON PUBLIC EDUCATION IN PHILADELPHIA; PARENTS UNITED FOR
BETTER SCHOOLS; DAVID W. HORNBECK; FLOYD W. ALSTON; BOARD OF EDUCATION OF
THE
SCHOOL DISTRICT OF PHILADELPHIA; THE SCHOOL DISTRICT OF PHILADELPHIA;
EDWARD G.
RENDELL; CITY OF PHILADELPHIA, Appellants No. 98-2157
DAVID POWELL; SHELEAN PARKS; PATRICE EVERAGE; JULIA A. DAVIS; YVETTE
BLAND;
GERALDINE NEWTON; MARIA M. RIVERA; MARY E. MILLER; GREGORY LUZAK;
CATHERINE
LUZAK; FU-ZHEN XIE; THE BLACK CLERGY OF PHILADELPHIA AND VICINITY;
PHILADELPHIA
BRANCH NAACP; ASPIRA, INC. OF PENNSYLVANIA; PARENTS UNION FOR PUBLIC
SCHOOLS;
CITIZENS COMMITTEE ON PUBLIC EDUCATION IN PHILADELPHIA; PARENTS UNITED FOR
BETTER SCHOOLS, INC.; DAVID W. HORNBECK, SUPERINTENDENT, The School
District of
Philadelphia; FLOYD W. ALSTON, PRESIDENT, Board of Education of the School
District of Philadelphia;
BOARD OF EDUCATION OF THE SCHOOL DISTRICT OF PHILADELPHIA; THE SCHOOL
DISTRICT
OF PHILADELPHIA; EDWARD G. RENDELL, MAYOR, City of Philadelphia; CITY OF
PHILADELPHIA

PHILADELPHIA FEDERATION OF TEACHERS LOCAL 3; TED KIRSCH, PRESIDENT,
GUARDIAN AD
LITEM, Intervenors in D.C., Appellants

v.

THOMAS RIDGE, Governor of the Commonwealth of Pennsylvania; JAMES P.
GALLAGHER, Chairperson
Commonwealth of Pennsylvania State Board of Education; EUGENE W. HICKOK,
Secretary of Education;
BARBARA HAFER, Treasurer

MATTHEW J. RYAN; ROBERT C. JUBELIRER; JESS M. STAIRS; JAMES J. RHOADES,
Intervenors in
D.C. On Appeal from the United States District Court for the Eastern
District of Pennsylvania (D. C. No.
98-cv-01223) District Judge: Hon. Herbert J. Hutton

Argued June 9, 1999

Before: SLOVITER and MANSMANN, Circuit Judges and WARD, District Judge*

(Filed: August 25, 1999)

Michael Churchill Public Interest Law Center of Philadelphia Philadelphia,
PA 19107

Patricia A. Brannan (Argued) Hogan & Hartson Washington, D.C. 20004

William T. Coleman, Jr. (Argued) Stephen J. Harburg O'Melveny & Myers
Washington, D.C. 20004
_________________________________________________________________

* Hon. Robert J. Ward, United States District Judge for the Southern
District of New York, sitting by designation.
Stephanie L. Franklin-Suber City Solicitor Richard G. Feder Jane Lovitch
Istvan City of Philadelphia Law
Department Philadelphia, PA 19102

James J. Rodgers Lynn R. Rauch Dilworth Paxson Philadelphia, PA 19103

Ralph J. Teti Willig, Williams & Davidson Philadelphia, PA 19103

Attorneys for Appellants

Judith A. Winston General Counsel Bill Lann Lee Acting Assistant Attorney
General Stephen Y. Winnick Karl M.
Lahring Adina N. Kole Department of Education Dennis J. Dimsey Seth M.
Galanter United States Department of
Justice Civil Rights Division Washington, D.C. 20035

Attorneys for United States as Amicus-Curiae in 98-2096 Edward F. Mannino
(Argued) J. Kevin Fee Akin, Gump,
Strauss, Hauer & Feld Philadelphia, PA 19103

Paul A. Tufano General Counsel Commonwealth of Pennsylvania Office of
General Counsel Harrisburg, PA 17120
Gregory E. Dunlap Deputy General Counsel Commonwealth of Pennsylvania
Office of General Counsel
Harrisburg, PA 17108

James M. Sheehan Chief Counsel Joseph M. Miller Assistant Counsel
Commonwealth of Pennsylvania Department
of Education Harrisburg, PA 17126

Robert J. Schwartz Chief Counsel Commonwealth of Pennsylvania Treasury
Department Harrisburg, PA 17120

John P. Krill, Jr. (Argued) Linda J. Shorey David R. Fine Jacqueline E.
Jackson-DeGarcia Kirkpatrick & Lockhart
Harrisburg, PA 17101

Attorneys for Appellees

OPINION OF THE COURT

SLOVITER, Circuit Judge.

Before us is an appeal by plaintiffs, including eleven parents of children
who attend public schools in Philadelphia
suing on their own behalf and that of their children (hereafter "school
children"), from the order of the United States
District Court for the Eastern District of Pennsylvania dismissing their
complaint under Federal Rule of Civil Procedure
12. The complaint challenges the practices of the Commonwealth of
Pennsylvania in funding public education as having
a racially discriminatory effect. This appeal requires us to consider
whether a private plaintiff may state a claim under a
regulation implementing Title VI, whether the complaint adequately states
a claim under that regulation, and whether a
claim may be maintained under 42 U.S.C. § 1983 for violation of that
regulation.

I.

On March 9, 1998, a diverse group of plaintiffsfiled suit against several
Pennsylvania officials, alleging in Count I the
violation of the regulation the Department of Education (DOE) adopted to
implement Title VI of the Civil Rights Act of
1964, and in Count II a violation of 42 U.S.C.§ 1983. The parents of
several Philadelphia public school children were joined
as plaintiffs by the following six organizations that devote substantial
resources to overcoming what they allege are the
disparate and inadequate educational programs caused by the challenged
practices: (1) The Black Clergy of Philadelphia
and Vicinity; (2) Philadelphia Branch NAACP; (3) ASPIRA, Inc. of
Pennsylvania; (4) Parents Union of Public Schools; (5)
Citizens Committee on Public Education in Philadelphia; and (6) Parents
United for Better Schools. Also joining as plaintiffs
were several local officials and entities: (1) the School District of
Philadelphia; (2) its superintendent, David W. Hornbeck; (3)
its Board of Education; (4) the Board's president, Floyd W. Alston; (5)
the City of Philadelphia; and (6) the City's mayor,
Edward G. Rendell. These original plaintiffs were later joined without
objection by intervenors the Philadelphia Federation of
Teachers Local 3 AFT AFL-CIO, and Ted Kirsch as Guardian ad Litem.

The complaint names as defendants four state employees in their "official
and individual capacities": Thomas J.
Ridge, Governor of the Commonwealth of Pennsylvania; Dr. James P.
Gallagher, Chairperson of the Board of
Education of the Commonwealth of Pennsylvania; Dr. Eugene W. Hickok,
Secretary of Education; and Barbara
Hafer, Treasurer, (the "executive defendants"). Four Commonwealth
legislative leaders, Representative Matthew J.
Ryan, Senator Robert C. Jubelirer, Representative Jess M. Stairs, and
Senator James J. Rhoades, joined as
intervenor defendants ("legislative defendants").

All of the plaintiffs seek two forms of relief: (1) "a declaration that
the defendants `through their funding policies and
practices, discriminate against African- American, Hispanic, Asian and
other minority students in the School District and the
City' " in violation of the administrative regulation promulgated under
Title VI and (2) "an injunction prohibiting defendants
prospectively `from continuing to implement a system of funding public
schools that discriminates against . . . minority children
enrolled in' the School District `and that thereby harms' all plaintiffs."
Appellants' Br. at 16. The school children and organizations
also seek "a declaration that [the] funding policies and practices deprive
them of the rights, privileges and immunities secured by
 the laws of the United States, in violation of § 1983." Appellants' Br.
at 16.

On May 4, 1998, the original defendants filed a motion to dismiss the
complaint under Rule 12(b)(6). In June, the United States
filed a brief amicus curiae in support of the plaintiffs. On July 6, 1998,
the intervening defendants also filed a Rule 12(b)(6) motion
to dismiss. The United States then filed a second brief amicus curiae.

The original defendants and the intervening defendants each filed a second
motion to dismiss after the Supreme
Court dismissed its grant of certiorari in Chester Residents Concerned for
Quality Living v. Seif, 132 F.3d 925 (3d
Cir. 1997), vacated as moot, 119 S. Ct. 22 (1998). Certiorari had been
sought on this court's holding in Chester
Residents that an implied private right of action exists under the
regulations promulgated under Title VI. In response to
the four motions to dismiss, plaintiffs requested oral argument and/or a
status conference, and the United States notified
the District Court that it intended to file an additional amicus brief
addressing the Chester Residents decision. The District
Court, however, dismissed the complaint for failure to state a claim
without holding the requested status conference, hearing
oral argument, or waiting to receive the government's third amicus brief.

Our review of a district court's dismissal of a complaint is plenary. See
Moore v. Tartler, 986 F.2d 682, 685 (3d Cir. 1993). We
apply the same test the district court should have used initially. See
Holder v. City of Allentown, 987 F.2d 188, 193 (3d
Cir. 1993). We will not uphold a dismissal for failure to state a claim
if, "under any reasonable reading of the pleadings,
plaintiff may be entitled to relief." Id. at 194. In reviewing the
plaintiff's complaint, "[w]e are required to `accept as true
the facts alleged . . . and all inferences that can be drawn therefrom.' "
D.R. by L.R. v. Middle Bucks Area Vocational
Technical Sch., 972 F.2d 1364, 1367 (3d Cir. 1992) (en banc) (quoting
Markowitz v. Northeast Land Co., 906 F.2d 100,
103 (3d Cir. 1990)).

II.

Section 601 of Title VI of the Civil Rights Act of 1964 provides:

No person in the United States shall, on the grounds of race, color, or
national origin, be excluded from participation in, be
denied the benefits of, or be subjected to discrimination under any
program or activity receiving Federal financial assistance.
42 U.S.C. § 2000d.

The Supreme Court has held that section 601 of Title VI prohibiting
exclusion or discrimination from federal programs
on account of race, color or national origin prohibits only intentional
discrimination. See Guardians Ass'n v. Civil
Service Comm'n, 463 U.S. 582 (1983).
However, another provision of Title VI, section 602, "authorize[s] and
direct[s]" federal departments and agencies
that extend federal financial assistance to particular programs or
activities "to effectuate the provisions of section
2000d [section 601] . . . by issuing rules, regulations, or orders of
general applicability." 42 U.S.C. § 2000d-1. At
least 40 federal agencies have adopted regulations that prohibit
disparate-impact discrimination pursuant to this
authority. See Guardians, 463 U.S. at 619 (Marshall, J. dissenting).

The Department of Education, in exercising its statutory authority under
section 602, promulgated such a regulation,
codified as 34 C.F.R. § 100.3(b)(2), which prohibits a funding recipient
from "utiliz[ing] criteria or methods of
administration which have the effect of subjecting individuals to
discrimination because of their race, color, or national
origin, or have the effect of defeating or substantially impairing
accomplishment of the program as respects individuals
of a particular race, color, or national origin." Id. Count I of the
complaint before us is based on this regulation
prohibiting discriminatory effects in educational programs.

A.

The District Court held that the complaint fails to state a claim under
Title VI1 or the Department of Education's
_________________________________________________________________

1. The District Court read the complaint as alleging a violation of Title
VI. At oral argument, the plaintiffs' counsel
acknowledged that the complaint does not have a separate count under the
statute, although it does allege that
defendants adopted their different funding methodologies with knowledge of
the racially discriminatory
consequences. Counsel noted that in a recent decision, Davis v. Monroe
County Board of Education, 119 S. Ct.
1661 (1999), the Supreme Court held that in some circumstances a school
district's deliberate indifference to
sexual harassment of which it had knowledge amounts to an intentional
violation of Title IX. Counsel here
argued that there is a spectrum between the extremes of intentional
discrimination and Title VI


regulations because it does not adequately allege that a specific element
of the Commonwealth's funding practices
adversely and disproportionately affects students of a particular race.
Powell v. Ridge, No. 98-1223, slip op. at 32
(E.D. Pa. Nov. 18, 1998). Plaintiffs challenge this holding on appeal,
insisting that their complaint meets the
applicable pleading standard.
Although the Supreme Court has not yet spoken on the issue, the courts of
appeals have generally agreed that the
parties' respective burdens in a Title VI disparate impact case should
follow those developed in Title VII cases.
See, e.g., New York Urban League, Inc. v. New York, 71 F.3d 1031, 1036 (2d
Cir. 1995); City of Chicago v. Lindley,
 66 F.3d 819, 828-29 & n.12 (7th Cir. 1995); Elston v. Talladega County
Bd. of Educ., 997 F.2d 1394, 1407
(11th Cir. 1993); cf. NAACP v. Medical Ctr., Inc., 657 F.2d 1322, 1333 (3d
Cir. 1981) (en banc) (accepting without
comment parties' suggestion that "the decisional law allocating the burden
of production and persuasion under
Title VII is instructive in [a Title VI] case"). Thus, a plaintiff in a
Title VI disparate impact suit bears the initial burden
of establishing a prima facie case that a facially neutral practice has
resulted in a racial disparity. See Ferguson v.
City of Charleston, ___ F.3d ___, 1999 WL 492681 (4th Cir. July 13, 1999);
New York Urban League, 71 F.3d at 1036;
Elston, 997 F.2d at 1407. If the plaintiff meets that burden, then the
defendant must establish a "substantial legitimate
justification," see New York Urban League, 71 F.3d at 1036, or a
"legitimate, nondiscriminatory reason[]," Medical Ctr.
Inc., 657 F.2d at 1331, for the practice. See Georgia State Conference of
Branches of NAACP v. Georgia, 775 F.2d 1403,
1417 (11th Cir. 1985). Once the defendant meets its rebuttal burden, the
plaintiff must then establish either that the
defendant overlooked an equally effective alternative with less
discriminatory effects or that the proffered justification
is no more than a pretext for racial discrimination. See Georgia State
Conference, 775 F.2d at 1417.

_________________________________________________________________
discriminatory effect.   It appears that plaintiffs suggest that with
discovery they may be able to make a case of intent
under Title VI comparable to that which the Court accepted in Davis as
meeting the intent requirement under Title IX.
Without deciding whether a variation of the Davis standard applies here,
we believe that plaintiffs have made adequate
allegations to survive a motion to dismiss and justify discovery. We note
that plaintiffs here recognized that "allegations
of racial discrimination are very serious." Plaintiffs should not be
penalized for their scrupulousness in declining to
include allegations against elected officials concerning conduct that they
suspect but of which they currently have
no direct proof.


At trial, a Title VI disparate impact plaintiff cannot meet the burden of
establishing a prima facie case without
proving "that the defendants' racially neutral practice detrimentally
affects persons of a particular race to a greater
extent than other races." Id. at 1421. It is not enough for the plaintiff
"merely [to] prove circumstances raising an
inference of discriminatory impact at issue; [the plaintiff] must prove
the discriminatory impact at issue." Johnson
 v. Uncle Ben's Inc., 657 F.2d 750, 753 (5th Cir. 1981).

The burden a Title VI plaintiff must meet to survive a motion to dismiss,
however, is much less onerous. To survive
a motion to dismiss, all that the plaintiff must do is plead that a
facially neutral practice's adverse effects fall
disproportionately on a group protected by Title VI. The Court of Appeals
for the Eighth Circuit explained in Ring v.
First Interstate Mortgage, Inc., 984 F.2d 924 (8th Cir. 1993): "the prima
facie case under [disparate impact] analysis is
an evidentiary standard -- it defines the quantum of proof plaintiff must
present to create a rebuttable presumption
of discrimination . . . . Under the Federal Rules of Civil Procedure, an
evidentiary standard is not a proper measure of
whether a complaint fails to state a claim." Id. at 926. Furthermore, as
the Supreme Court has stated, "[w]hen a federal
court reviews the sufficiency of a complaint . . . [t]he issue is not
whether a plaintiff will ultimately prevail but whether
the claimant is entitled to offer evidence to support the claims." Scheuer
v. Rhodes, 416 U.S. 232, 236 (1974), overruled
on other grounds, Harlow v. Fitzgerald, 457 U.S. 800 (1982); accord Lake
v. Arnold, 112 F.3d 682, 688 (3d Cir. 1997).

The complaint in this case states, inter alia: The Commonwealth
Defendants' funding system for education gives
school districts with high proportions of white students on average more
Commonwealth treasury revenues than
school districts with high proportions of non-white students, where the
levels of student poverty are the same.
App. at 37-38.

When Commonwealth treasury revenues per pupil are analyzed by the amount
of poverty in school districts across
the Commonwealth . . . school districts with higher proportions of non-
white students receive less Commonwealth
treasury revenues than districts with higher proportions of white
students.
App. at 38-39.

On average, for 1995-96, for two school districts with the same level of
poverty . . . the school districts with higher
non-white enrollment received $52.88 less per pupil for each increase of
1% in non-white enrollment.
App. at 39.

The Commonwealth's funding policies and practices disadvantage . . .
students in [underfunded] districts . . . . The
foreseeable result [of the funding policies] has been serious impairment
of the educational opportunities of the
students in the School District, including the Student Plaintiffs. Lack of
sufficient resources in the School District
results, inter alia, in larger class sizes and higher pupil-to-teacher
ratios than in surrounding school districts; reduced
curricula; cuts in and elimination of programs and electives and advanced
placement courses, shortages of textbooks
and use of outdated textbooks; shortages of equipment, supplies and
technology; spartan physical education and
extracurricular programs; lack of librarians and library services;
insufficient numbers of counselors and psychologists;
and many inadequate and crumbling physical facilities.
App. at 40-41.

These allegations are sufficient to put the defendants on notice that the
plaintiffs will attempt to prove (1) that less
educational funding is provided by the Commonwealth to school districts
attended by most non-white students in
Pennsylvania than to school districts attended by most white students, (2)
that the school districts attended by most
non-white students in Pennsylvania receive less total educational funding
than do the school districts attended by
most white students,2 (3) that these disparities in funding are produced
by the Commonwealth's funding formula,
and (4) that the funding disparities injure non- white students by
limiting their educational opportunities. Although
the language of the complaint may not always be precise or its thrust
clear, we nonetheless believe that plaintiffs'
allegations provide more than sufficient notice to meet the pleading
standard. We therefore hold that the plaintiffs
should be given the opportunity to offer evidence in support of their
claims. Whether they will ultimately be entitled
to prevail is a very different question on which we express no opinion.

The District Court's contrary conclusion that the plaintiffs' complaint
does not meet the pleading standard rests on a
mischaracterization of the complaint. The District Court described the
complaint as alleging that "the uniformly
applied state formula for allocating basic education funds among the 501
school districts does not bring about the
same results in Philadelphia as it might in another, more affluent
district. . . ." Powell, slip op. at 29. This
characterization suggests that the disparity the plaintiffs have pled is
one based on economic circumstances rather
than race. However, the complaint specifically alleges that the disparity
in funding cannot be explained by reference
to relative wealth or poverty because the disparities are present when
districts of the same poverty level are
compared. See, e.g., App. at 37-39.
_________________________________________________________________
2. In their reply brief, the plaintiffs state, "The Complaint alleges
adverse racial impact in both the distribution of
Commonwealth treasury revenues and the allocation of total public school
funding dollars in Pennsylvania, for
which the Commonwealth is statutorily and constitutionally responsible.
See, e.g., J.A. 35-39, ¶¶ 47, 52, 56, 57."
Appellants' Reply Br. at 24. Although a liberal reading of the paragraphs
cited appears to support plaintiffs'
statement, if there is any disagreement as to whether the complaint does
so allege, it can be resolved by
amendment.


The District Court also stated that "the Plaintiffs want the School
District to get more than the statutory formula
provides under the theory that factors external to the state subsidy
program make education more expensive or
funding shortfalls greater in Philadelphia." Powell, slip op. at 32. This
misstates the plaintiffs' request.
Notwithstanding the District Court's characterization, the plaintiffs do
not rely on any factors external to the state
subsidy program in seeking more funding than is provided under the
statutory formula. According to their
allegations, they seek more funding on the ground that the formula
provides minority school districts3 with less
funding than it does similarly situated non-minority districts, regardless
of the cost of education.

Because these mischaracterizations affected the District Court's decision
and because a review of the complaint
establishes that the complaint, when not mischaracterized, meets the
pleading standard, we must reverse.

Defendants argue that the complaint fails to state a claim because it
compares the effect of the funding formula on
school districts rather than its effect on individuals. Unquestionably,
under Title VI and 34 C.F.R. § 100.3(b)(2), the
disparate impact complained of must fall on an individual rather than on a
school district. Plaintiffs, cognizant of
that requirement, have alleged that the Commonwealth's funding system
results in proportionately less funding per
child to school districts with high proportions of non-white students than
to school districts with high proportions
of white students. They argue that the effect of less funding per student
is larger class sizes, higher pupil per
teacher ratios, reduced curricula, fewer programs, and less textbooks,
equipment, supplies, and technology per
student than received by school districts with proportionately more white
students. While it may
_________________________________________________________________

3. The complaint focuses on the Philadelphia School District which is
alleged to have a 77% to 80% minority student
body. Plaintiffs allege that there are eleven other school districts in
Pennsylvania with student bodies composed of
more than 50% minorities.


ultimately be more difficult to prove the impact, and consequently the
disparate impact, on the school children because
the funding is directed to the school districts, that potential difficulty
does not justify denying plaintiffs the
opportunity to prove the effect alleged.

Defendants also argue that plaintiffs' comparisons of school districts are
invalid because there are some white
students in the allegedly disadvantaged minority school districts and some
non-white students in the allegedly
advantaged white school districts. Defendants' position was made explicit
at oral argument when their counsel
stated that in order to show an adverse effect, "It's my position that
[plaintiffs] have to show that 100 percent [of
the minority students] are, in fact, adversely affected." Transcript of
Oral Argument at 53. We know of no authority
that imposes such a requirement. The regulation merely prohibits "the
effect of subjecting individuals to
discrimination because of their race." If plaintiffs succeed in their
attempt to show disparate effect resulting from
the challenged funding practices, the number of non-white school children
affected might be relevant to the
factfinder's determination whether the adverse effect is "because of their
race." We have never held, however, that
as a matter of law the practice complained of must affect a certain
minimum percentage of the minority group to
justify a finding that the discrimination is because of race.

In addition, defendants complain that plaintiffs only compare subsets of
school districts, selected by reference to
such factors as poverty, proximity to the School District, or "high
proportion" of minority school children (sometimes
described as 75% or more minority enrollment). Specifically, defendants
contend that plaintiffs never "compare the
total revenues of all minority districts, however defined, with the total
revenues of all majority districts [presumably
per student]." Executive Defendants' Br. at 22. We need not determine here
whether the particular comparisons
plaintiffs make in their complaint are either necessary or sufficient to
prove disparate impact. The relevance and
validity of these comparisons goes to the merits of plaintiffs' case, not
to the maintenance of their complaint, and
should be determined only upon a developed record. Finally, defendants
contend that the complaint is insufficient
because it fails to identify a particular part of the funding formula as
producing the disparate impact. This argument
assumes without justification that it is a portion of the formula and not
the formula as a whole that produces the alleged
effects. Moreover, it would be a daunting hurdle were plaintiffs required
at the pleading stage, before answers have
been filed and before discovery, to identify what specific portion or
portions of the Commonwealth's complex funding
formula is responsible for the alleged inequality. We note that there are
many components to the Commonwealth's
formula, which the plaintiffs allege was changed each year between 1991-92
and 1996-97. Indeed, even after requesting
and receiving supplemental briefs from the parties concerning that
formula, we remain unable to discern with precision
 the basis on which the Commonwealth funds the school districts. It may be
that some of the necessary information will
be forthcoming from the defendants' files and employees during discovery.

Under these circumstances, we conclude that the plaintiffs did not need to
identify in the complaint a particular
portion of the formula as objectionable in order to plead a disparate
impact claim. To survive a motion to dismiss,
plaintiffs need merely plead sufficient allegations to put the defendants
on notice of what they intend to prove at
trial. The defendants in this case are on notice that plaintiffs intend to
prove that their funding formula produces
disparate effects, and the defendants are in as good a position as anybody
to know precisely what that funding
formula entails.

B.

Defendants argue that we should uphold the District Court's decision on
the alternate ground that Title VI
regulations do not provide a private right of action. It is by now well
established that implication of a private right of
action for a statute requires analysis of the factors set forth in Cort v.
Ash, 422 U.S. 66 (1975). The Cort factors
ask:


First, is the plaintiff "one of the class for whose especial benefit the
statute was enacted"-- that is, does the statute
create a federal right in favor of the plaintiff? Second, is there any
indication of legislative intent, explicit or implicit,
either to create such a remedy or to deny one? Third, is it consistent
with the underlying purposes of the legislative
scheme to imply such a remedy for the plaintiff? And finally, is the cause
of action one traditionally relegated to
state law, in an area basically the concern of the States, so that it
would be inappropriate to infer a cause of action
based solely on federal law?

Id. at 78 (citations omitted). A similar analysis which incorporates the
Cort factors is appropriate in determining
whether to infer a private right of action from an agency rule or
regulation. See Angelastro v. Prudential-Bache
Securities, Inc., 764 F.2d 939 (3d Cir. 1985).

In Chester Residents, 132 F.3d at 927, a decision that has since been
vacated as moot, this court considered the
issue before us here, "whether a private right of action exists under
discriminatory effect regulations promulgated by
federal administrative agencies pursuant to section 602 of Title VI."
Although the plaintiffs there had contended that
the Supreme Court's decisions in Guardians Association v. Civil Service
Commission, 463 U.S. 582 (1983), and
Alexander v. Choate, 469 U.S. 287 (1985), establish the existence of a
private right of action under the regulations,
we rejected that contention. We noted that although five Justices
implicitly endorsed the existence of a private right
of action in those cases, the Supreme Court never directly addressed the
issue. See Chester Residents, 132 F.2d at
929-33.

We also rejected the suggestion of the defendants that our discussion in
Chowdhury v. Reading Hospital and
Medical Center, 677 F.2d 317 (3d Cir. 1982), regarding the requirements
for a claim of intentional discrimination
under section 601 of Title VI necessarily means that there is no private
right of action under section 602 of the Act.
We thus found no direct authority confirming or denying a private right of
action under the Title VI regulation.
Chester Residents, 132 F.3d at 931.

We then proceeded to apply the Angelastro analysis to decide whether such
a right of action should be inferred. In
Angelastro, we applied a three-pronged test in"[d]eciding whether to imply
a private right of action from an agency
rule." First, a court must ascertain whether a private right of action
exists under the statute under which the rule was
promulgated. See id. "If under Cort v. Ash and its progeny, a court finds
that Congress did not intend the
statute to be enforced by private actions, then the inquiry is concluded."
Id. Otherwise, two further inquiries must
be made: "whether the agency rule is properly within the scope of the
enabling statute" and "whether implying a
private right of action will further the purposes of the enabling
statute." Id.

In Chester Residents, we quickly resolved the inquiry into the second and
third prongs of Angelastro. We
determined that the agency rule is properly within the scope of Title VI
because in its unanimous opinion in
Alexander the Supreme Court stated that " `actions having an unjustifiable
disparate impact on minorities [can] be
redressed through agency regulations designed to implement the purposes of
Title VI.' " Chester Residents, 132
F.3d at 933 (alteration in original) (quoting Alexander, 469 U.S. at 293).

We also concluded that the third prong -- whether implying a private right
of action under the disparate impact
regulations will further the purposes of Title VI -- was also satisfied.
Title VI's purposes are to"(1) combat
discrimination by entities who receive federal funds; and (2) provide
citizens with effective protection against
discrimination." Id. at 936 (citing Cannon v. University of Chicago, 441
U.S. 677, 704 (1979)). Therefore, we
reasoned, "a private right of action will increase enforcement," and we
concluded that such increased enforcement
will further Title VI's purposes, compensating for the agency's lack of
sufficient resources to adequately enforce the
regulation itself. Chester Residents, 132 F.3d at 936.


The Angelastro prong to which we devoted the most attention in Chester
Residents was the first inquiry, which asks
whether the statute under which the regulation was promulgated (here Title
VI) properly permits the implication of a
private right of action. We analyzed this prong in Chester Residents in
terms of the Cort factors and determined that
the Title VI regulations create federal rights in favor of individual
plaintiffs (the first Cort factor), and that "there is
some indication in the legislative history . . . of an intent to create a
private right of action" (the second Cort factor).
See Chester Residents, 132 F.3d at 933 n.10, 934. We further held that
implying a remedy for the plaintiffs is consistent
with the underlying purposes of the legislative scheme (the third factor),
reasoning:

The procedural requirements in section 602 provide a fund recipient with a
form of notice that the agency has begun
an investigation which may culminate in the termination of its funding. We
note that a private lawsuit also affords a
fund recipient similar notice. If the purpose of the requirements is to
provide bare notice, private lawsuits are consistent
with the legislative scheme of Title VI. Furthermore, unlike the EPA,
private plaintiffs do not have
authority to terminate funding. As a result, the purpose that the
requirements serve is not as significant in private
lawsuits, where the potential remedy does not include the result (i.e.,
termination of funding) at which Congress
directed the requirements. Stated differently, the requirements were
designed to cushion the blow of a result that
private plaintiffs cannot effectuate.

Id. at 935-36 (footnote omitted). Finally, the last Cort factor -- whether
the cause of action is one traditionally
relegated to state law, in an area basically the concern of States -- was
deemed "irrelevant because Title VI is
federal law." Id. at 933 n.10.

We need not take this somewhat circuitous route to analyze the first
Angelastro factor in the inquiry we make here.
In Angelastro, we explained that the initial inquiry focuses on whether
the statute implemented by the regulation
contains an implied private right of action: "Where the enabling statute
authorizes an implied right of action, courts
should permit private suits under agency rules within the scope of the
enabling statute if doing so is not at variance
with the purpose of the statute. . .. [I]f Congress intended to permit
private actions for violations of the statute, `it
would be anomalous to preclude private parties from suing under the rules
that impart meaning to the statute.' " 764
F.2d at 947. As noted above, the regulation at issue here, although
promulgated by the Department of Education
under section 602 of Title VI, implements section 601 of Title VI. See 42
U.S.C. § 2000d-1 (authorizing regulation "to
effectuate the provisions of section 2000d of . . . title [42]"). The
Supreme Court precedent and our cases firmly
establish that section 601 of Title VI gives rise to an implied right of
action, at least for purposes of securing injunctive
relief. See Guardians, 463 U.S. at 593-95 (Opinion of White, J.); Cannon,
441 U.S. at 694-703, 710-16; Cheyney State
College Faculty v. Hufstedler, 703 F.2d 732, 737 (3d Cir. 1983); NAACP v.
Medical Ctr., Inc., 599 F.2d 1247, 1248, 1250
n.10 (3d Cir. 1979). It therefore follows that the first prong of
Angelastro is satisfied. We are persuaded by the analyses
in Chester Residents that the second and third prong of Angelastro are
also met.

Our conclusion is in keeping with the decisions of the other courts of
appeals that have addressed this issue. The
Eleventh Circuit has explicitly "recognized an implied private right of
action to enforce the regulations promulgated
under section 602 of Title VI," thereby permitting private plaintiffs to
"obtain injunctive or declaratory relief by
showing, inter alia, that the challenged action has `a disparate impact on
groups protected by the statute, even if those
actions are not intentionally discriminatory.' " Burton v. City of Belle
Glade, No. 97-5091, 1999 WL 425895 (11th Cir.
June 25, 1999) (quoting Elston v. Talladega County Bd. of Educ., 997 F.2d
1394, 1406 (11th Cir. 1993)); see also Georgia
State Conference, 775 F.2d at 1417. At least four other federal courts of
appeal have reached the merits of disparate
impact claims brought by individual plaintiffs under the Title VI
regulations, although without explicitly determining
whether a private right of action exists thereunder. See Villanueva v.
Carere, 85 F.3d 481, 486-87 (10th Cir. 1996)
(affirming refusal to grant preliminary injunction on grounds that
disparate impact had not been adequately shown);
New York Urban League, Inc. v. New York, 71 F.3d 1031 (2d Cir. 1995)
(same); City of Chicago v. Lindley, 66 F.3d 819,
827-30 (7th Cir. 1995) (affirming grant of summary judgment to defendant
on ground that disparate impact had not
been adequately shown); Larry P. by Lucille P. v. Riles, 793 F.2d 969 (9th
Cir. 1984) (affirming judgment for plaintiff on
disparate impact claim following trial).

Defendants nevertheless argue that interpreting the Title VI regulation to
provide a private right of action would
contravene the Supreme Court's pronouncement in Ernst & Ernst v.
Hochfelder, 425 U.S. 185 (1976), that
administrative regulations may not create federal law. There the Court
stated, "The rulemaking power granted to an
administrative agency charged with the administration of a federal statute
is not the power to make law. Rather, it is
the power to adopt regulations to carry into effect the will of Congress
as expressed by the statute." See id. at
213-14 (internal quotation marks omitted). Defendants argue that because
the Title VI regulation extends the
conduct prohibited by Title VI to encompass disparate impact
discrimination, whereas Title VI prohibits only
intentional discrimination, a holding that private suits may be brought
under the regulation would effectively permit
administrative agencies to create substantive law.

Defendants' argument conflicts with the Supreme Court's own
pronouncements. As previously noted, in Guardians
five of the nine justices agreed that the administrative regulations
incorporating a disparate impact standard are
valid, see 463 U.S. at 584 n.2, 607 n.27, and thereafter the Court in
Alexander characterized Guardians as so
holding. See Alexander, 469 U.S. at 293 ("[Guardians held that actions
having an unjustifiable disparate impact on
minorities could be redressed through agency regulations designed to
implement the purposes of Title VI").
Obviously, the Supreme Court did not believe that administrative
regulations that prohibit disparate impact were
an impermissible creation of substantive law, even though in its own
earlier opinion in Guardians the Supreme Court
had held that Title VI itself did not extend that far. See also United
States v. O'Hagan, 521 U.S. 642, 672-73 (1997)
(sustaining SEC regulation that prohibits more activities than statute on
ground that "[a] prophylactic measure,
because its mission is to prevent, typically encompasses more than the
core activity prohibited").

Moreover, numerous other appellate decisions have implied private rights
of actions under regulations under similar
circumstances. See, e.g., Lowrey v. Texas A&M University System, 117 F.3d
242 (5th Cir. 1997) (Department of
Education regulations promulgated under Title IX of the Education
Amendments Act of 1972, 20 U.S.C. § 1681 et
seq.); Robertson v. Dean Witter Reynolds, Inc.,749 F.2d 530 (9th Cir.
1984) (Securities and Exchange Commission Rule
10b-16, 17 C.F.R. § 240.16). In each of these cases, the analysis as to
whether there was a private right of action to
enforce the regulation at issue would not have been necessary if the
regulation did not go further than that statute;
the private right of action under the particular statute alone would have
sufficed.

We therefore reject defendants' arguments that Count I of this complaint
does not state a claim under the
Department of Education regulation. We do not decide whether every
allegation of Count I of the complaint states a
viable claim under the Title VI regulation. Because the District Court
misread the thrust of the complaint, it never
parsed the allegations to ascertain how and whether they differ. We do not
suggest that the complaint be dissected
upon remand. We merely decide that there is at least one viable claim and
that plaintiffs should be permitted to
proceed to discovery after answers have been filed.

C.

Plaintiffs' second count invokes one of the Civil Rights Acts, 42 U.S.C. §
1983, to redress the defendants' alleged
violation of the regulation. Section 1983 states:

Every person who, under color of any statute, ordinance, regulation,
custom, or usage, of any State or Territory or
the District of Columbia, subjects, or causes to be subjected, any citizen
of the United States or other person within
the jurisdiction thereof to the deprivation of any rights, privileges, or
immunities secured by the Constitution and
laws, shall be liable to the party injured in a[ ] . . . proper proceeding
for redress.

The District Court properly interpreted this statute to mean that "[a] §
1983 action has two essential elements: (1)
that the conduct complained of was committed by a person acting under
color of state law; and (2) that this conduct
deprived a [citizen or other] person of rights, privileges, or immunities
secured by the Constitution or laws of the
United States." Powell, slip op. at 12 (emphasis added).

The District Court pretermitted any analysis of whether the complaint
adequately alleges that the defendants
deprived any person of rights secured by the laws of the United States
within the scope of § 1983 because it held
that the four defendants cannot be sued under that statute. First it held
that "[a]s officials of the Commonwealth of
Pennsylvania who have been sued for actions taken while in their official
capacities, Ridge, Hickok and Hafer are
not `persons' under § 1983." Id. at 14. Then it held that Gallagher, who
was sued solely for actions taken in his
official capacity as the chairperson of the Commonwealth's Board of
Education, is not a "person" who may be sued
under § 1983 because the Board's funding comes directly from the
Commonwealth and it is therefore "an arm of
the state" immune from suit. Id. The District Court's conclusions
contravene the applicable Supreme Court
precedent. When state officials are sued in their official capacities for
damages, that suit is treated as one against
the state and the official is not considered to be a "person." See Will v.
Michigan Dept. of State Police, 492 U.S. 58,
71 & n.10 (1989). Hence, § 1983 cannot be invoked. On the other hand, when
the § 1983 suit seeks damages
against the state officials in their individual or personal capacities, it
may be maintained (subject to any applicable
immunity doctrine) even though they acted in their official capacities in
the matter at issue. See Hafer v. Melo, 502
U.S. 21, 27 (1991) ("A government official in the role of personal-
capacity defendant . . . fits comfortably within the
statutory term `person' ").

A suit for damages must be contrasted with a suit for equitable relief.
The Supreme Court has held that a state
official sued for injunctive relief is a "person" under § 1983 because an
action for prospective relief is not treated as
a suit against the state. See Will, 491 U.S. at 71 n.10 ("[A] state
official in his or her official capacity, when sued for
injunctive relief, would be a person under § 1983 because `official-
capacity actions for prospective relief are not
treated as actions against the State.' " (quoting Kentucky v. Graham, 473
U.S. 19, 167 n.14 (1985)); see also
Edelman v. Jordan, 415 U.S. 651, 666-74 (1974) (discussing Ex parte Young,
209 U.S. 123 (1908)).

The complaint in this case seeks only the equitable remedies of an
injunction and declaratory relief. The conclusion
that Ridge, Hickok, Hafer, and Gallagher are persons within the meaning of
§ 1983 is thus inescapable.

Perhaps not surprisingly, defendants have chosen not to defend the
District Court's reasoning, arguing instead that
the District Court's decision may be upheld on another ground.
Notwithstanding our general reluctance to venture
into areas the District Court did not consider, we consider this issue now
as a matter of judicial expediency because
the case will be remanded and it will undoubtedly arise again.

Defendants first argue that Title VI's "comprehensive enforcement scheme"
precludes a § 1983 claim. Once a
plaintiff has identified a federal right that has allegedly been violated,
there arises a "rebuttable presumption that the
right is enforceable under § 1983." Blessing v. Freestone, 520 U.S. 329,
341 (1997). The presumption is rebutted "if
Congress `specifically foreclosed a remedy under § 1983' . . . [either]
expressly, by forbidding recourse to § 1983 in
the statute itself, or impliedly, by creating a comprehensive enforcement
scheme that is incompatible with individual
enforcement under § 1983." Id. (quoting Smith v. Robinson, 468 U.S. 992,
1005 n.9 (1984)).

Neither Title VI nor the regulation promulgated thereunder purports to
restrict the availability of relief under § 1983.
Defendants thus "must make the difficult showing that allowing a § 1983
action to go forward in these
circumstances `would be inconsistent with Congress' carefully tailored
scheme.' " Id. at 346 (quoting Golden State
Transit Corp. v. Los Angeles, 493 U.S. 103, 107 (1989)).
Only twice has the Supreme Court found a remedial scheme sufficiently
comprehensive to supplant§ 1983. See
Middlesex County Sewerage Auth. v. National Sea Clammers Ass'n, 453 U.S. 1
(1981); Smith v. Robinson , 468
U.S. 992 (1984). In both instances, the Supreme Court emphasized that the
statutes that were held to be displaced
themselves specifically provided aggrieved individuals with extensive
statutory remedies. However, the Supreme
Court has cautioned that "a plaintiff's ability to invoke § 1983 cannot be
defeated simply by `[t]he availability of
administrative mechanisms to protect plaintiff 's interests.' " Blessing,
520 U.S. at 347 (quoting Golden State, 493
U.S. at 347). On at least three occasions the Court found that an agency's
authority to cut off federal funding was
insufficient to justify the denial of a § 1983 remedy. See Wright v. City
of Roanoke Redevelopment and Housing
Auth., 479 U.S. 418, 428 (1987); Wilder v. Virginia Hospital Ass'n, 496
U.S. 498, 521-22 (1990); Blessing, 520 U.S.
at 347-48.

Cognizant of this guidance, we see no reason to hold that resort to § 1983
has been foreclosed here. Neither Title
VI nor the Department of Education regulation establishes "an elaborate
procedural mechanism to protect the rights
of [individual plaintiffs]," as did the statute at issue in Smith, where
the Court stated, "The [Act's] procedures . . .
ensure that hearings [are] conducted by the state[and that these hearings
are] fair and adequate," 468 U.S. at 1010-11
(interpreting the Education of the Handicapped Act, 84 Stat. 175, as
amended, 20 U.S.C. § 1400 et seq.). Nor is it
possible to describe the administrative remedies Title VI and the
regulations establish as "unusually elaborate," as
the Court described the enforcement provisions of the pollution control
statutes at issue in Sea Clammers. See 453
U.S. at 13. Indeed, the statutory scheme under Title VI does not
specifically provide individual plaintiffs with any
administrative remedy. See Chowdhury, 677 F.2d at 319 (noting that under
the administrative enforcement mechanism
Congress provided in section 602 of Title VI, "an aggrieved individual may
file a complaint with the funding agency
but has no role in the investigation or adjudication, if any, of the
complaint" (footnotes omitted)).

Defendants nonetheless contend that we are constrained to hold that
plaintiffs' claim under § 1983 may not coexist
with Title VI because of our decisions in two Title IX cases: Williams v.
School District, 998 F.2d 168 (3d Cir.
1993), and Pfeiffer v. Marion Center Area School District, 917 F.2d 779
(3d Cir. 1990). In Williams, a male student
brought suit alleging that the defendants violated Title IX by excluding
him from the girls' field hockey team. Williams'
complaint also stated a claim under § 1983 and the Equal Protection
Clause. On appeal, we reversed the grant of
summary judgment to Williams on the Title IX claim, holding that disputed
issues of material fact remained. We also
vacated the district court's judgment for plaintiff on his constitutional
claims brought under § 1983. We held that the
district court should have refrained from deciding the plaintiff 's § 1983
action in keeping with"the Supreme Court's
admonition that courts should exercise restraint before reaching federal
constitutional claims." Williams, 998 F.2d at 176.

In Williams, we relied on our earlier opinion in Pfeiffer, where we upheld
the district court's decision not to reach
plaintiff 's constitutional claims of gender discrimination brought under
§ 1983 once it had decided that Pfeiffer's
constitutional claims were "subsumed" within her Title IX claim.

Defendants contend that these cases stand for the broad proposition that
all § 1983 claims are precluded by Title IX and
argue that Title VI must be similarly interpreted. Those decisions cannot
be interpreted that broadly. They
concerned the interaction between a plaintiff 's constitutional claims and
statutory claims, and the holdings were
predicated on the principle that courts should refrain from deciding
constitutional issues unnecessarily. For example, in
Williams we stated that the proper course in Pfeiffer was for the district
court to "refuse[ ] to hear plaintiff 's section 1983
claim." Williams, 998 F.2d at 176 (emphasis added). Similarly, we
described ourselves as "not reach[ing] the constitutional
issues" Williams sought to raise. Id. (emphasis added). We vacated the
district court's §1983 ruling, rather than reversing
it or remanding for further proceedings. Those holdings and pronouncements
are consistent with the prudential imperative
not to resolve a constitutional issue unnecessarily. They do not suggest,
as defendants state, that there can never be a §
1983 claim for violation of Title IX.

Most important here is that plaintiffs do not invoke § 1983 to redress a
constitutional claim but instead a claim under federal
law. Thus, the principle that courts should avoid deciding constitutional
claims whenever possible is inapplicable. We
therefore reject defendants' contention that our decision here is
controlled by these past precedents. Instead, we hold that
a § 1983 suit is not incompatible with Title VI and the Title VI
regulation. At oral argument, plaintiffs' counsel recognized that
at some point in the litigation it may develop that it is not necessary to
maintain both the claim evolving from Title VI and the
§ 1983 claim, and the approach taken in Pfeiffer and Williams may be
appropriate. We agree that no more is required now.

D.

Finally, the legislative intervenor defendants question the plaintiffs'
standing to maintain each count of their complaint on
the ground that plaintiffs' injury is not likely to be redressed by court
action. In order to have standing under the Constitution,
a plaintiff must show (1) an actual injury that is (2) causally connected
to the conduct complained of and (3) likely to be
"redressed by a favorable decision." Lujan v. Defenders of Wildlife, 504
U.S. 555, 560- 61 (1992) (internal quotation marks
omitted). The injury must consist of "an invasion of a judicially
cognizable interest which is (a) concrete and particularized
and (b) actual or imminent, not conjectural or hypothetical." Id. at 560
(citations and internal quotation marks omitted).

The legislative defendants contend that any injury the plaintiffs may have
suffered is not redressable because
"approximately half of the funds received by the School District are from
local sources not controlled by the
Executive Branch Defendants," who presumably are free to decrease their
contribution for public education.
Legislative Defendants' Br. at 35. The legislative defendants therefore
conclude that, under those circumstances,
the court's order would not redress the plaintiffs' injury, and hence they
have no standing.

We reject the defendants' contention because their argument implicitly
mischaracterizes plaintiffs' injury. The
legislative defendants err in assuming that the injury in this case
consists of a lack of adequate funding. Here, the
plaintiffs complain that non-white school children in Pennsylvania receive
less favorable treatment than their white
counterparts because the state funds the school districts most of them
attend at a lower level than it does the school districts
most white school children attend. A court order directing the state to
equalize funding between these school districts
would redress this comparative injury, even if other sources of the school
district's income were simultaneously reduced. We
therefore conclude that the school children's injury is redressable by
court order.4

The concept of standing also encompasses prudential limits on federal-
court jurisdiction. See Warth v. Seldin, 422
U.S. 490, 498 (1975). Courts require plaintiffs to satisfy certain
prudential concerns in an effort "to avoid deciding
questions of broad social import where no individual rights would be
vindicated and to limit access to the federal
courts to those litigants best suited to assert a particular claim."
Gladstone, Realtors v. Village of Bellwood, 441 U.S.
91, 99-100 (1979). Thus, they require (1) that the injury alleged not be a
"generalized grievance" that is "shared in
substantially equal measure by all or a large class of citizens," (2) that
the plaintiff assert his/her own legal rights
rather than those of other parties, and (3) that "the plaintiff 's
complaint . . . fall within the zone of interests to be
protected or regulated by the statute or constitutional guarantee in
question." Valley Forge Christian College v.
Americans United for Separation of Church and State, Inc., 454 U.S. 464,
474-75 (1982) (internal quotation marks omitted).
Not all plaintiffs must meet the prudential standing requirements imposed
by courts. Congress may legislatively
direct that standing under a particular act is to be limited only by
Article III. See Gladstone, Realtors, 441 U.S. at
100; Fair Housing Council v. Montgomery Newspapers, 141 F.3d 71, 75 (3d
Cir. 1998).
_________________________________________________________________
4. Moreover, plaintiffs take the position that the Commonwealth is
responsible for all of the School District's
funding. We need not decide that issue in order to hold that plaintiffs
have adequately pled standing.


In such case plaintiffs may" `seek relief on the basis of the legal rights
and interests of others, and . . . may
invoke the general public interest' " in support of their claim. Fair
Housing Council, 141 F.3d at 75 (quoting
Warth, 422 U.S. at 500).

The defendants contend that the City of Philadelphia, the School District
of Philadelphia, the Board of Education
of the School District of Philadelphia, and the individual officers
(collectively, the "City and School District
plaintiffs") lack prudential standing because they are not asserting their
own legal rights, but rather those of other
parties. The legislative defendants argue that the City and School
District plaintiffs are not "person[s]" within the
meaning of Title VI and that, therefore these plaintiffs have no rights of
their own under that statute. The District
Court accepted this contention and dismissed the complaint as to the City
and School District plaintiffs. The
plaintiffs challenge that dismissal on appeal.

A determination of the standing of the City and School District plaintiffs
at this time would involve us in a complex
issue that may have no practical significance. We note in this regard that
the defendants do not challenge the
prudential standing of the school children, and those plaintiffs plainly
meet the constitutional standing requirements.
Thus, there are individual plaintiffs in this case who will carry the suit
forward in any event.

Nor can there be serious question about the standing of the organization
plaintiffs, which the executive defendants
have not challenged. The standing of the plaintiff organizations to bring
this suit is consistent with the long line of
cases in which organizations have sued to enforce civil rights, civil
liberties, environmental interests, etc. See
Walters v. National Ass'n of Radiation Survivors, 473 U.S. 305, 308
(1985); Havens Realty Corp. v. Coleman , 455
U.S. 363, 369 (1982); Andrus v. Sierra Club, 442 U.S. 347, 352, 353 & n.8
(1979); Fair Employment Council of
Greater Washington, Inc. v. BMC Marketing Corp., 28 F.3d 1268, 1276 (D.C.
Cir. 1994); Medical Ctr., Inc., 657
F.2d at 1322.

Therefore, this situation is analogous to that presented in Village of
Arlington Heights v. Metropolitan Housing
Development Corp., 429 U.S. 252 (1977). There, a real estate development
corporation challenged the local
authority's refusal to rezone a particular parcel of land to allow the
construction of racially integrated housing. The
Supreme Court found that the corporation met the constitutional standing
requirements but was less certain that the
corporation met prudential standing requirements given that the
corporation had not itself been discriminated against
on the basis of race. The Court held that it need not decide the
prudential standing question because another of the
plaintiffs, an individual, had suffered the discrimination directly. See
id. at 264 & n.9.

We likewise conclude that we need not decide whether the City and School
District plaintiffs meet prudential
standing requirements because the individual school children, who have
allegedly suffered discrimination directly,
and the plaintiff organizations may properly bring this controversy before
the federal courts.

III.

As we have stated earlier, we take no position on the merits of the
allegations of the complaint. It is indeed a
serious matter for plaintiffs to charge that the practices of the
Commonwealth of Pennsylvania in funding public
schools have a racially disparate effect. But if the charge is serious, so
are the inevitable effects if the charge turns
out to have merit. We need no long list of citations to note the
widespread recognition of the importance of a good
public school education for all of our young people -- rich and poor,
black and white. Horace Mann, the great educator,
wrote "Education, . . . beyond all other devices of human origin, is the
great equalizer of the conditions of men, -- the
balance-wheel of the social machinery."

We will reverse the order of the District Court dismissing the complaint,
and remand for further proceedings
consistent with this opinion.

A True Copy: Teste:

Clerk of the United States Court of Appeals for the Third Circuit